PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Traverso et al.
Application No. 16/991,536
Filed: August 12, 2020
For: ARTICLES AND METHODS FOR ADMINISTRATION OF THERAPEUTIC AGENTS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed December 22, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Adam S. Zeiger appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he or she has evidence that a joint inventor, Robert S. Langer, is 65 years of age or older.  Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 571-272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

    

/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions